Exhibit 32.1 Certification of CEO and CFO Furnished Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant To Section906 of The Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of NetLogic Microsystems, Inc. (the “Company”) on Form 10-Q for the three months ended March 31, 2010, as filed with the Securities and Exchange Commission on the date hereof, I, Ronald Jankov, Chief Executive Officer of the Company, certify for the purposes of section 1350 of chapter 63 of title 18 of the United States Code that, to the best of my knowledge, (i) the Quarterly Report of the Company on Form 10-Q for the period ended March 31, 2010 (the “Report”), fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934, and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/RONALD JANKOV Ronald Jankov President and Chief Executive Officer May 4, 2010 A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
